DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-16, 22, 24-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (US 5,783,979 of record).
Andoh (e.g. Fig. 14) teaches a filter including: two cavities (1a, 1b) having transverse dual mode TM resonators (e.g. 11a, 11b); each resonator is formed with perpendicular arms as a cross shape in the same manner as the present invention; an aperture (e.g. 20a, 20b) is formed in the wall between the cavities and has a gradient of zero but also can be inclined to some other gradient to adjust coupling (e.g. see Col. 11, lines 59); and inherently the coupling 
However, Fig. 14 does not explicitly teach that the enclosure has the two cavities	with a single wall between the two cavities, or coupling between the first arm and the fourth arm and a coupling between the second arm and the third arm, and wherein the first and second arms are perpendicular to each other and the third and fourth arms are perpendicular to each other, or that the gradient aperture implements transmission zeros based on the coupling, and wherein a position of the transmission zeros is based on at least an angle of the gradient aperture and a length of the gradient aperture (claim 32).
Fig. 12 of Andoh provides the general teaching of a single enclosure having the cavities and wall and coupling aperture between the resonators, and Fig. 23 of Andoh provides the general teaching of the cross shaped resonators in the same orientation in the cavity relative to each other and the aperture wall as the present invention including having the arms perpendicular to each other.
It would have been considered obvious to one of ordinary skill in the art to have modified the filter of Fig. 14 to have included a single enclosure having the cavities and wall and coupling aperture between the resonators such as in Fig. 12 instead of the two 
Additionally, it would have been considered obvious to one of ordinary skill in the art to have modified the Andoh Fig. 14 resonators to have instead been oriented parallel to the aperture wall as taught by Andoh Fig. 23, because it would have been a mere substitution of art-recognized alternative resonator filter orientations where TM resonators in adjacent cavities are coupled through an aperture wall, and as an obvious consequence of the modified arrangement resulting in the same structural details as the presently claimed structure it would obviously function the same to have the claimed arms coupling between each other. Additionally, as an obvious consequence of the structure including the inclined/gradient aperture and having the resonators oriented in the identical manner as the present invention claims, it would obviously function the same to have the transmission zeros based on the coupling, and the position of the transmission zeros would be based on an angle of the gradient aperture and a length of the gradient aperture in the same manner as the presently claimed invention (i.e. the combination in the rejections has the same structure and orientation that causes the particularly claimed functions as is described in applicant’s page 4 last paragraph of the present specification). 
Claims 17-19, 21, 27- 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (US 5,783,979) in view of Andreasson et al. (US 2006/0176129) all of record.
Andoh teaches a filter as described above. 

Andreasson (e.g. Fig. 8) teaches a filter having input pins (88A, B) in the cavities and a cutting corner (i.e. a cavity step) (e.g. 26).
It would have been considered obvious to one of ordinary skill in the art to have modified the Andoh filter to have included cutting corners in sides of the cavities such as generally taught by Andreasson, because it would have provided the advantageous benefit of setting the mode coupling such as taught by Andreasson (e.g. see [0058]), thereby suggesting the obviousness of such a modification. Also, to have the aperture against to the cutting corner would have been obvious since the aperture has a vertical dimension such as in Fig. 14 and would still have a vertical dimension as well as a parallel dimension if it were inclined as suggested by Andoh thus obviously the aperture could be considered against (opposed to) the direction of the of the cutting corner since it would not be parallel to the cutting corner step. Also, the incorporation of the cutting corner step at the bottom of the cavities such as taught by Andreasson in the Andoh device obviously results in the aperture that is pointing downward being toward the cutting corner at the bottom of the cavities.
Also, to have provided input output pins such as taught by Andreasson to the Andoh filter would have provided a specific well-known signal input/output means to input and extract the signal passing through the filter such that the filter is useful.

s 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (US 5,783,979) in view of Engst (US 6,836,198) all of record.
Andoh teaches a filter as described above. 
However, Andoh does not explicitly teach a capacity coupling element across a window in the wall.
Engst teaches a window (138) having a capacity coupling element (124) across the window in combination with a coupling aperture 134 that is separate from the window.
It would have been considered obvious to one of ordinary skill in the art to have modified the Andoh filter to have added a capacity coupling element across a window such as generally taught by Engst, because the coupling element would have provided the advantageous benefit of tuning capacitive cross coupling between the resonators of the two cavities (e.g. see Col. 3, lines 51-56), thereby suggesting the obviousness of such a modification.

Response to Arguments
Applicant's arguments filed 1/21/20 have been fully considered but they are not persuasive. 
Applicant argues that nowhere does Andoh teach cross-coupling between the two TM dual-mode dielectric resonators.
Applicant’s argument is not persuasive since Andoh teaches using an inclined aperture (i.e. a gradient aperture that is not at zero or 90 degrees) (e.g. see Andoh, Col. 11, line 54-60). 
Applicant’s page 4 last paragraph of the present specification describes the gradient (i.e. inclined) aperture as providing the particularly claimed coupling and cross coupling, and since the combination of features in the obviousness rejections result in the same structural orientations and structural details as the presently claimed invention obviously the combination in the rejections would function the same as the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843